DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 15-17 are rejected under 35 U.S.C. 102(a)(1,2)  as being anticipated by Kim et al. US 2017/0166239.
Kim discloses: 
Claim 1, tooth portions (320a) and a support portion (320) that supports the tooth portion, wherein a plurality of the tooth portions are provided on an outside of the support portion along its entire circumference (see figure 7), a plurality of groove portions (unnumbered see inside of 320 in figure 5) are provided along a width direction of a gear evenly on an annular inner surface of the support portion, the groove portions are present such a ratio that at least one groove portion is provided per one tooth portion or adjacent two or more tooth portions (see figure 5), and each groove portion is formed such that it is 
Claims 2, 15, wherein the number of the groove portions is the same as the number of the tooth portions, and each groove portion is present inside each tooth portion (see figure 5).
Claim 3, 16, wherein a cross- sectional shape of the groove portion is a rectangle or isosceles trapezoid (the shape is isosceles trapezoidal see figure 5).
Claim 4, 17, wherein a cross- sectional shape of the groove portion is geometrically similar to a shape of the tooth portion (see figure 5).
Claim 5, wherein the groove portion intrudes into the tooth portion such that a groove bottom of the groove portion is located beyond and outside a tooth root circle (see figure 5).
Claim 6, wherein a ratio of an intruding length (d) of the groove portion to a tooth depth (h) of the tooth portion is in the range from 15% to 40% (see figure 5).

Claims 8-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 62-59356.

JP 62-59356 discloses:
Claim 8, a gear that has a metal central part (2) and an annular metal outer circumference part (1) having tooth portions, wherein a resin part (rubber elastic part 4) is provided between the metal outer circumference part and the metal central part, a plurality of tooth portions are provided around the entire circumference of the metal outer circumference part on the outer side thereof (see figure 1), the metal outer circumference part has a plurality of groove parts that are equally provided in the inner surface of the annular shape thereof along the width direction of the gear (see figure 1), the groove parts are provided at a ratio of one for every one of the tooth portions (see figure 1), and each of the groove parts are formed so as to correspond to the positions at which the teeth parts are provided in the metal outer circumference part (see figure 1).
Claim 9, 18, the number of groove parts is the same as the number of tooth portions, and each of the groove parts are on the inside of the respective tooth portions (see figure 1).

Claim 11, 20 wherein a cross-sectional shape of the groove portion is geometrically similar to a shape of the tooth portion (see figure 1).
Claim 12, wherein the groove portion intrudes into the tooth portion such that a groove bottom of the groove portion is located beyond and outside a tooth root circle (see figure 1).
Allowable Subject Matter

Claims 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combinations including gears wherein a groove bottom of the groove portion is not located outside an intersection of two straight lines each connecting a pitch point of one tooth flank and a root point of the other tooth flank, nor does the prior art disclose or render obvious the claimed combination including a metal hub, metal teeth wherein a ratio of an intruding length (d) of the groove portion to a tooth depth (h) of the tooth portion is in the range from 15% to 40%.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658